DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/08/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Belevich et. al. (U.S. 20140043933, February 13, 2014)(hereinafter, “Belevich”) and Byrd et. al. (U.S. 20140364719, December 11, 2014)(hereinafter, “Byrd”).
Regarding Claim 1, Belevich teaches: A system for determining the position of an ultrasound detector that is attached to a medical device, the system comprising (An ultrasound probe calibration system, [0033]): 
Belevich further teaches with regards to:

 position triangulation processor: “…multiple aperture imaging using a series of transmitted pings may operate by transmitting a point-source ping from a first transmit aperture and receiving echoes with elements of one or more receive apertures (which may overlap with the transmit aperture). A complete image may be formed by triangulating the position of scatterers based on delay times between transmission and receiving echoes and the known position of each receive element relative to each point-source transmit aperture. As a result, a complete image may be formed from data received at each receive aperture from echoes of each transmitted ping.” [0086].
wherein the frame comprises a detachable reference volume comprising a background volume and at least one inclusion or void (Figs. 1-2, element 20, phantom, Fig. 2, element 50 probe-retaining portion, Figs. 1-2 element 30, reflectors, [0089][0092] [0096-0097]), 
and Reply to Office Action of: 12/08/2020wherein the at least one inclusion or void has an ultrasound acoustic impedance that differs from the ultrasound acoustic impedance of the background volume such that when the detachable reference volume is attached to the frame and the frame is attached to the 
Belevich does not explicitly state: at least three ultrasound emitters; and a position triangulation processor; wherein the at least three ultrasound emitters are arranged in a predetermined configuration on a frame that is adapted for attachment to an ultrasound imaging probe having an imaging field of view, wherein the position triangulation processor is configured to communicate with the at least three ultrasound emitters and to cause each ultrasound emitter to emit ultrasound signals, wherein the position triangulation processor is adapted for receiving, from the ultrasound detector, signals indicative of ultrasound signals detected by the ultrasound detector, and is further configured to determine, by triangulation, a spatial position of the ultrasound detector relative to the at least three ultrasound emitters based on a first set of time delays between the emission of an ultrasound signal by each of the at least three ultrasound emitters and its detection by the ultrasound detector.
Byrd in the field of ultrasound systems for location determination of devices teaches: 
at least three ultrasound emitters (“…invention employ sensors on a probe, such as a catheter, that are capable of sensing a signal to determine a range or bearing to an emitter in combination with 1, 2, 3 or more emitters in order to determine a one-dimensional (1D), two-dimensional (2D) or three-dimensional (3D) position, respectively, of the probe with respect to the emitters.” [0022]); 
and a position triangulation unit (“The range or bearing information is referred to herein as positional information because the information permits determining the position of the sensor with respect to an emitter and/or a frame of reference. The sensors that receive signals from emitters are referred to herein as localizer sensors, because the sensors permit locating the sensor with respect to an emitter and/or a frame of reference.” [0022]); 

wherein the position triangulation unit is adapted for receiving, from the ultrasound detector, signals indicative of ultrasound signals detected by the ultrasound detector (“The range or bearing information is referred to herein as positional information because the information permits determining the position of the sensor with respect to an emitter and/or a frame of reference. The sensors that receive signals from emitters are referred to herein as localizer sensors, because the sensors permit locating the sensor with respect to an emitter and/or a frame of reference.” [0022]);
and is further configured to determine, by triangulation, a spatial position of the ultrasound detector relative to the at least three ultrasound emitters based on a first set of time delays
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Belevich to incorporate at least three ultrasound emitters; and a position triangulation processor; wherein the at least three ultrasound emitters are arranged in a predetermined configuration on a frame that is adapted for attachment to an ultrasound imaging probe having an imaging field of view, wherein the position triangulation processor is configured to communicate with the at least three ultrasound emitters and to cause each ultrasound emitter to emit ultrasound signals, wherein the position triangulation processor is adapted for receiving, from the ultrasound detector, signals indicative of ultrasound signals detected by the ultrasound detector, and is further configured to determine, by triangulation, a spatial position of the ultrasound detector relative to the at least three ultrasound emitters based on a first set of time delays between the emission of an ultrasound signal by each of the at least three ultrasound emitters and its detection by the ultrasound detector as taught in Byrd to “…provide capabilities to determine the location of medical instrumentation and/or treatment devices within a patient's body using ultrasound echolocation and/or three dimensional (3D) triangulation techniques, and to use this localized information in conjunction with medical images. “ (Byrd, [0021]) “…to determine a one-dimensional (1D), two-dimensional (2D) or three-dimensional (3D) position, respectively, of the probe with respect to the emitters.” (Byrd, [0022]) serving as “…fiducial references for locating the probe within the external frame of reference.” (Byrd, [0023]).
Regarding Claim 2, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich further teaches: wherein the detachable reference volume is detachable from the frame at a coupling interface, and wherein said coupling interface includes at least one mechanical registration feature for attaching the detachable reference volume to the frame in a predetermined orientation ([0093][0097][0128]).
Regarding Claim 3, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
wherein the field of view of the ultrasound imaging probe extends along a depth axis away from the ultrasound imaging probe (Figs. 1-2, [0091][0096-0097]).
Regarding Claim 4, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
wherein the at least one inclusion or void is in the form of an elongated shape, and wherein the elongated shape extends transversely with respect to the depth axis (Figs. 1-2, [0091-0092][0096-0097]).
Regarding Claim 5, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
With regards to limitation: wherein the inclusion or void has a dimension of at least 1 mm in a transverse direction to the depth axis (Belevich teaches the ability to have various and numerous dimensions, shape, positions and orientation that are mechanically determined measurements [009-0091][0092-0093]. Therefore, the specific dimension of at least 1mm would have been an obvious matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA) that would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP  § 2144.05).
Regarding Claim 6, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
wherein the at least one inclusion or void comprises two or more elongated inclusions or voids that are separated axially along the depth axis, and wherein the two or more elongated inclusions or voids each extend transversely with respect to the depth axis and are mutually rotated with respect to the depth axis (Figs. 1-2, [0091-0093][0096-0097]).
Regarding Claim 8, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich further teaches: wherein the ultrasound imaging probe is selected from the group consisting of: a 2D imaging probe, a 3D imaging probe, a transesophageal probe, a transthoracic probe, a transnasal probe, an intracardiac probe, an intravascular probe (Fig. 1, element 10, three-array multiple aperture ultrasound imaging probe, [0074-0075]).
Regarding Claim 9, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich further teaches: further comprising a medical device and an ultrasound detector, wherein the ultrasound detector is attached to the medical device ([0075]).
Regarding Claim 10, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich does not explicitly teach: further comprising a second ultrasound detector, wherein the second ultrasound detector is attached to the medical device, wherein the position triangulation processor is further adapted for receiving, from the second ultrasound detector, signals indicative of ultrasound signals detected by the second ultrasound detector, wherein the position triangulation processor is further configured to determine, by triangulation, a spatial position of the second ultrasound detector relative to the at least three ultrasound emitters based on a second set of time delays between the emission of an ultrasound signal by each of the at least three ultrasound emitters and its detection by the second ultrasound detector, wherein the position triangulation processor is further configured to determine a trajectory between the ultrasound detector and the second ultrasound detector based on the spatial positions of the ultrasound detector and the second ultrasound detector.
Byrd in the field of ultrasound systems for location determination of devices teaches: “…invention employ sensors on a probe, such as a catheter, that are capable of sensing a signal to determine a range or bearing to an emitter in combination with 1, 2, 3 or more emitters in order to determine a one-dimensional (1D), two-dimensional (2D) or three-dimensional (3D) position, respectively, of the probe with respect to the emitters.” [0022]; “The range or bearing information is referred to herein as positional information because the information permits determining the position of the sensor with respect to an emitter and/or a frame of reference. The sensors that receive signals from emitters are referred to herein as localizer sensors, because the sensors permit locating the sensor with respect to an emitter and/or a frame of reference.” [0022]; “…one or more of ultrasound sensors 210, 220, 230 may be positioned on a rigid portion of catheter 200, and/or one or more of ultrasound sensors 210, 220, 230 may be positioned on a flexible portion of catheter 200. Preferably, at least imaging ultrasound sensor 240 and directional ultrasound sensor 220 are positioned on a rigid portion of catheter 200. Other configurations are also contemplated. For example, with catheters that may be flexed or bent in one or more angles, additional sensors (e.g., one for each positionable segment) may be used to provide 3D position information on the catheter segments. As shown in FIGS. 2 and 3, the ultrasound pulses of the first annular ultrasound sensor 230 and the second annular ultrasound sensor 210 are used to determine the 3D position of the catheter 200 with respect to a frame of reference. As discussed above, it should be appreciated that the phrase "frame of reference" refers to any known position and/or coordinate system which can be used to determine the absolute position of catheter 200 within a patient's body by knowing the relative position between the frame of reference and the catheter 200 and the relative position of the patient's body and the frame of reference. In this regard, the frame of reference may be established using a second or third catheter (see FIG. 4) having a known position or an image obtained by other technology (e.g., fluoroscopy, x-ray, etc.). The frame of reference may be a fixed frame of reference to which the catheters and the patient are located (e.g., on an exam table or the like), a frame of reference fixed on the patient's body (e.g., externally generated ultrasound signals provided at registered fiducial points on the patient's body), a detected and recognizable structure (e.g., the heart wall or valve). The use of a frame of reference is also applicable to embodiments using non-ultrasound positional sensors, such as the magnetic positional sensors, and resistance/impedance positional sensors previously described. It should be appreciated that multiple frames of reference may be used to further improve the accuracy and reliability of the position determination, the selection of which may depend upon the nature of the medical procedure and the required positional precision. According to the present embodiment, the ultrasound pulses generated by the first annular ultrasound sensor 230 and the second annular ultrasound sensor 210 as well as the echoes in response thereto are measured (in time and/or strength) and are used to determine the planar angle 250 along the X-Y plane (the "yaw" angle) and the Z offset angle 252 (the "pitch" angle) with respect to the frame of reference using positioning algorithms known in the art. For example, knowing the speed of sound in blood and the time when a pulse is emitted, the measured delay of a received pulse can be used to determine position by spherical triangulation. It should be appreciated that increasing the number of annular ultrasound sensors 210, 230 as previously noted would improve accuracy of the pitch and yaw determination, as more relational data is generated for the positioning algorithms.” [0038-0040].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Belevich to incorporate a second ultrasound detector, wherein the second ultrasound detector is attached to the medical device, wherein the position triangulation processor is further adapted for receiving, from the second ultrasound detector, signals indicative of ultrasound signals detected by the second ultrasound detector, wherein the position triangulation processor is further configured to determine, by triangulation, a spatial position of the second ultrasound detector relative to the at least three ultrasound emitters based on a second set of time delays between the emission of an ultrasound signal by each of the at least three ultrasound emitters and its detection by the second ultrasound detector, wherein the position triangulation processor is further configured to determine a trajectory between the ultrasound detector and the second ultrasound detector based on the spatial positions of the ultrasound detector and the second ultrasound detector as taught in Byrd to “…provide capabilities to determine the location of medical instrumentation and/or treatment devices within a patient's body using ultrasound echolocation and/or three dimensional (3D) triangulation techniques, and to use this localized information in conjunction with medical images. “ (Byrd, [0021]) “…to determine a one-dimensional (1D), two-dimensional (2D) or three-dimensional (3D) position, respectively, of the probe with respect to the emitters.” (Byrd, [0022]) serving as “…fiducial references for locating the probe within the external frame of reference.” (Byrd, [0023]).
Regarding Claim 11, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich further teaches: wherein the medical device is selected from the group consisting of: a needle, a catheter, a guidewire, a probe, an endoscope, an electrode, a robot, a filter device, a balloon device, a stent, a mitral clip, a left atrial appendage closure device, an aortic valve, a pacemaker, an intravenous line, a drainage line or a surgical tool such as a tissue sealing device or a tissue cutting device ([0075]).
Regarding Claim 12, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich further teaches: further comprising: an ultrasound imaging probe that is configured to transmit and to receive ultrasound energy within the field of view (“FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10 and a phantom 20 to be imaged. The phantom 20 generally includes a pattern of reflectors 30 within a solid or liquid medium 35... Some or all of the elements of the left transducer array 12 may also be designated as a left receive aperture 13. Similarly, some or all of the elements of the right transducer array 14 may be designated as a right receive aperture 15. In addition to the left and right arrays, a multiple aperture ultrasound probe 10 may include a center transducer array 16, which may include three transmit apertures labeled `n,` `j,` and `k` (which may be referred to herein by short-hand designations Cn, Cj and Ck). Some or all of the elements of the center transducer array 16 may also be designated as a center receive aperture 17. It should be understood that each of the three apertures can include any number of transducer elements which may be spaced from one another in one, two or three dimensions.” [0074]);
 an imaging system processor and an image fusion processor ([0106-0107]),
with regards to limitations: wherein the at least three ultrasound emitters are attached to the ultrasound imaging probe wherein the imaging system processor is in operational communication with the ultrasound imaging probe wherein the imaging system processor, the position triangulation processor and the image fusion processor are in mutual communication wherein the imaging system processor is configured to reconstruct an ultrasound image representation corresponding to the field of view based on the ultrasound signals transmitted and received by the ultrasound imaging probe wherein the image fusion processor is configured to generate a fused image representation based on the ultrasound image representation and the spatial position of the ultrasound detector, Belevich teaches: “FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10 and a phantom 20 to be imaged. The phantom 20 generally includes a pattern of reflectors 30 within a solid or liquid medium 35... Some or all of the elements of the left transducer array 12 may also be designated as a left receive aperture 13. Similarly, some or all of the elements of the right transducer array 14 may be designated as a right receive aperture 15. In addition to the left and right arrays, a multiple aperture ultrasound probe 10 may include a center transducer array 16, which may include three transmit apertures labeled `n,` `j,` and `k` (which may be referred to herein by short-hand designations Cn, Cj and Ck). Some or all of the elements of the center transducer array 16 may also be designated as a center receive aperture 17. It should be understood that each of the three apertures can include any number of transducer elements which may be spaced from one another in one, two or three dimensions.” [0074]; : “…multiple aperture imaging using a series of transmitted pings may operate by transmitting a point-source ping from a first transmit aperture and receiving echoes with elements of one or more receive apertures (which may overlap with the transmit aperture). A complete image may be formed by triangulating the position of scatterers based on delay times between transmission and receiving echoes and the known position of each receive element relative to each point-source transmit aperture. As a result, a complete image may be formed from data received at each receive aperture from echoes of each transmitted ping.” [0086]; “The received echo data may then be beamformed and processed to form a test image 408. In some embodiments, the steps of insonifying the phantom from a test transmit aperture 404 and receiving echoes with a test receive aperture 405 may be repeated using multiple combinations of different transmit apertures and/or receive apertures, and images obtained 408 from such transmitting and receiving may be combined in a process referred to as image layer combining prior to proceeding to subsequent steps of the process 400.” [0107]. 
Belevich does not explicitly state at least three ultrasound emitters attached to the probe. 
Byrd in the field of ultrasound systems for location determination of devices teaches: 
at least three ultrasound emitters (“…invention employ sensors on a probe, such as a catheter, that are capable of sensing a signal to determine a range or bearing to an emitter in combination with 1, 2, 3 or more emitters in order to determine a one-dimensional (1D), two-dimensional (2D) or three-dimensional (3D) position, respectively, of the probe with respect to the emitters.” [0022]);  and a position triangulation unit (“The range or bearing information is referred to herein as positional information because the information permits determining the position of the sensor with respect to an emitter and/or a frame of reference. The sensors that receive signals from emitters are referred to herein as localizer sensors, because the sensors permit locating the sensor with respect to an emitter and/or a frame of reference.” [0022]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Belevich to incorporate at least three ultrasound emitters and a position triangulation processor as taught in Byrd to “…provide capabilities to determine the location of medical instrumentation and/or treatment devices within a patient's body using ultrasound echolocation and/or three dimensional (3D) triangulation techniques, and to use this localized information in conjunction with medical images. “ (Byrd, [0021]) “…to determine a one-dimensional (1D), two-dimensional (2D) or three-dimensional (3D) position, respectively, of the probe with respect to the emitters.” (Byrd, [0022]) serving as “…fiducial references for locating the probe within the external frame of reference.” (Byrd, [0023]).
Regarding Claim 13, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
wherein the field of view is a plane, and wherein the position triangulation processor is further configured to provide, in the fused image, an indication of the side of the plane on which the ultrasound detector is located when the ultrasound detector lies beyond the plane of the ultrasound image representation ([0086-0087][0120-0121]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Belevich and Byrd as applied to claim 6 above, and further in view of Parker et. al. (U.S. 20030122544, July 3, 2003)(hereinafter, “Parker”).
Regarding Claim 7, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
With regards to limitations, wherein the at least one inclusion or void has an ultrasound acoustic impedance that differs by at least 5% from the ultrasound acoustic impedance of the background volume, Belevich further teaches a void or inclusion that has an ultrasound acoustic impedance that differs from the ultrasound acoustic impedance of the background, “An ultrasound probe, emitters, void or inclusion: “FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10 and a phantom 20 to be imaged. The phantom 20 generally includes a pattern of reflectors 30 within a solid or liquid medium 35... Some or all of the elements of the left transducer array 12 may also be designated as a left receive aperture 13. Similarly, some or all of the elements of the right transducer array 14 may be designated as a right receive aperture 15. In addition to the left and right arrays, a multiple aperture ultrasound probe 10 may include a center transducer array 16, which may include three transmit apertures labeled `n,` `j,` and `k` (which may be referred to herein by short-hand designations Cn, Cj and Ck). Some or all of the elements of the center transducer array 16 may also be designated as a center receive aperture 17. It should be understood that each of the three apertures can include any number of transducer elements which may be spaced from one another in one, two or three dimensions.” [0074];[0075][0089][0090-0092][0094][0099].
Belevich is silent with regards to the impedance difference being at least 5% from the ultrasound acoustic impedance of the background volume.
Parker in the field of phantom systems teaches: “In FIG. 4D, a front view of another phantom 70 having parallel linear regions forming the pattern on the thin film sheet or substrate 72 is produced by etching a subresolvable voids in a layer 74 of material with a significant acoustic impedance difference from the material of the substrate 72 and the tissue mimicking material (water) which may fill the tank (10--FIG. 1). The layer 74 is etched away completely to form the lines of the pattern. The scattering is produced by etching of subresolvable voids in the layers which form the lines of the pattern. The voids are in a precisely specified and controlled distribution within the regions. The top view of FIG. 4E shows the voids as does the sectional view of FIG. 4F.” [0038];
From the teachings of Belevich and Parker it would have been an obvious matter of design choice for the ultrasound acoustic impedance to differ by at least 5% from the ultrasound acoustic impedance of the background volume, as taught in Parker the distribution and reflection of the materials cause the impedance differences within a region (See. Fig 4, [0038-0041]). This would require routine optimization to discover the optimum workable ranges by routine experimentation (MPEP 2144.05 IIA) that would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP  § 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793